Citation Nr: 1301908	
Decision Date: 01/17/13    Archive Date: 01/23/13

DOCKET NO.  10-29 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for heart disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel







INTRODUCTION

The Veteran served on active duty from October 1969 to October 1972. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado that denied entitlement to service connection for bradycardia, resolved (claimed as heart disease).

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board is of the opinion that additional development is required before the Veteran's claim is decided. 

The Veteran contends that he has a heart disability related to his period of service.  

The Board notes that the Veteran's April 1969 entrance examination showed abnormal clinical findings in regards to his heart with the summary of defects and diagnoses noting a murmur considered functional and a normal electrocardiogram (ECG or EKG).

The Veteran was most recently afforded a VA examination in August 2010 in which an EKG showed sinus bradycardia with 1st atrioventricular (AV) block and the examiner diagnosed mild aortic insufficiency. 

The Board notes that sinus bradycardia simply refers to a slow heart rate. DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 249 (31st ed. 2007). Without objective symptoms or medical findings that the sinus bradycardia resulted in some pathology indicative of disability, the presence of sinus bradycardia is essentially a clinical finding.  Like an abnormal laboratory finding, an abnormality such as sinus bradycardia disclosed by diagnostic examination that results in no objective symptomatology is not a disability for VA purposes, since there is no industrial impairment.  See, e.g., 38 C.F.R. §§ 4.1, 4.10 (2012); 61 Fed. Reg. 20,440, 20,445  (May 7, 1996) (Diagnoses such as hyperlipidemia, elevated triglycerides, and elevated cholesterol are actually laboratory results and are not, in and of themselves, disabilities, and are not appropriate entities for the rating schedule). 

However, the Board notes, as argued by the Veteran's representative in a December 2012 brief, that the August 2010 VA examiner did not provide an etiological opinion in regards to the findings of 1 st atrioventicular block nor the diagnosis of mild aortic insufficiency.  The Board finds that such an opinion is required.

Accordingly, the case is REMANDED for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding medical records pertaining to post-service treatment or examination of the Veteran for heart disability.  In addition, a copy of any pertinent records in Virtual VA that have not been associated with the claims folder should be associated with the claims folder.

2.  Then, the claims folder should be provided to the VA examiner who conducted the August 2010 VA examination.  The examiner should be requested to review the claims folder and provide an addendum in which he responds as to whether there a 50 percent or better probability that1 st atrioventicular block or mild aortic insufficiency or any extant heart disability is etiologically related to the Veteran's active service.

The examiner should set forth a complete rationale for all opinions expressed and conclusions reached.

If the August 2010 examiner is unavailable, the claims folder should be reviewed by another physician with appropriate expertise who should be requested to provide the required opinion with supporting rationale.  Another examination of the Veteran should only be performed if deemed necessary by the person providing the opinion.

3.  The RO or the AMC also should undertake any other development it determines to be warranted. 

4.  Then, the RO or the AMC should readjudicate the Veteran's claim on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the RO or the AMC should furnish to the Veteran and his representative a Supplemental Statement of the Case and afford them the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.
 
No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

